DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-26-22 has been entered.
 	Applicant’s amendment filed on 4-26-22 has been entered.  Claims 11 and 16 have been amended.  Claims 23-24 have been canceled.  Claims 11, 14-18, 22 and 25-28 are pending.
Claims 11, 14-18, 22 and 25-28 are species SEQ ID No. 1 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 14-18, 22 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for introducing an exogenous nucleic acid into a mammalian cell in vitro and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island with the use of Cas9-gRNA system targeting the specific genomic loci or the use of recombinase, does not reasonably provide enablement for introducing an exogenous nucleic acid into a mammalian cell in vitro and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island without the use of specific gRNA system targeting the specific genomic loci as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 11, 14-18, 22 and 25-28 are directed to a method comprising introducing an exogenous nucleic acid into an isolated mammalian cell in vitro, integrating the exogenous nucleic acid into a locus of the genome of the isolated mammalian cell using a Cas nuclease or a recombinase, wherein the locus comprising an extended methylation-free CpG island and a nucleotide sequence at least 90% identical to SEQ ID No. 1 (elected species), SEQ ID No. 2 or SEQ ID No. 3.  Claims 14-15 specify the isolated mammalian cell is a CHO cell and an ES cell or a zygote, respectively.  Claim 16 further comprising developing the mammalian cell into an organism, wherein the mammalian cell is a non-human cell and the organism is a non-human transgenic animal comprising in its genome the exogenous nucleic acid sequence integrated within the locus of the genome.  Claims 17-18 specify the exogenous nucleic acid comprises an exogenous gene of interest (GOI) and a recombinase recognition sequence, respectively.  Claim 22 specifies the exogenous nucleic acid is integrated into the locus of the genome via homologous recombination or non-homologous end joining (NHEJ).  Claim 25 specifies the locus of the genome comprises a recombinase recognition sequence, and wherein the exogenous nucleic acid is integrated into the locus using a recombinase recognizing the recombinase recognition sequence.  Claim 26 further comprises culturing the isolated mammalian cell under conditions that allow expression of the exogenous GOI.  Claim 27 specifies the exogenous GOI encodes a protein of interest (POI), and wherein the method further comprises recovering the POI.  Claim 28 specifies the recombinase recognition sequence is selected from the group as recited in the claim.

Nature of the invention: 
A method comprising introducing an exogenous nucleic acid into an isolated mammalian cell in vitro, integrating the exogenous nucleic acid into a locus of the genome of the isolated mammalian cell using a Cas nuclease or a recombinase, wherein the locus comprising an extended methylation-free CpG island and a nucleotide sequence at least 90% identical to SEQ ID No. 1 (elected species). 

The state of the prior art: 
The state of the art of introducing an exogenous nucleic acid into an isolated mammalian cell and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island and a nucleotide sequence at least 90% identical to SEQ ID No. 1 (elected species) requires both Cas nuclease and specific sgRNA targeting the specific genomic locus before the effective filing date of the claimed invention. 

The breadth of the claims: 
The claims encompass introducing an exogenous nucleic acid into an isolated mammalian cell in vitro and said exogenous nucleic acid integrating into a locus of genome of the isolated mammalian cells using a Cas nuclease or a recombinase, wherein the locus comprising an extended methylation-free CpG island and a nucleotide sequence at least 90% identical to SEQ ID No. 1 (elected species).  

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses that hnRNPA2 locus is an active site for protein expression.  CHO-S cells were transfected with linearized CMV-GFP-T2A-puro donor DNA together with a Cas9-gRNA targeting each of the genomic loci that were being tested including ASC2 (corresponds to hnRNPA2, SEQ ID No. 1), ASC3, ASC7 and REGN1.  The transfected cells were selected with puromycin for three days and surviving cells were cultured with non-selective medium.  GFP signal remained more robust for an extended culturing period of 82 days for ASC2 locus compared to all other loci tested (Example 1, p. 14-15).  Example 2 illustrates that hnRNPA2 locus is an active site for protein expression.  Luciferase activity at the ASC2 locus was the highest compared to all the other loci tested (p. 15).
The specification fails to provide adequate guidance and evidence for how to introduce an exogenous nucleic acid into a mammalian cell in vitro and said nucleic acid integrating into a locus of genome comprising an extended methylation-free CpG island without the use of specific gRNA system targeting the specific genomic loci as claimed.  

The unpredictable nature of the art:
It was well known in the art that naked DNA or plasmid cannot integrated into the genome of a cell.  The adenovirus or AAV vector can work as episomal vector or integrate into genomic locus randomly, and retrovirus, such as lentivirus or HIV, integrates into genomic locus randomly.  The specification discloses the use of Cas9-gRNA system to aid in introducing the exogenous nucleic acid, such as plasmid vector, to integrate into the desired genomic locus.  The claims merely recite introducing an exogenous nucleic acid into a genomic locus of the isolated mammalian cell using a Cas nuclease.  It is apparent that the exogenous nucleic acid cannot be integrated into the selected genomic locus as claimed without the use of specific gRNA system targeting the specific genomic locus in vitro.  It is NOT enabled to introduce an exogenous nucleic acid into the recited genomic locus in a mammalian cell in vitro as claimed with only Cas nuclease and without the use of specific gRNA system targeting specific genomic locus disclosed in the specification.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare various expression vectors comprising an exogenous nucleic acid encoding gene of interest, trial and error experimentation to administer the various expression vector to a mammalian cell in vitro without the use of specific gRNA system targeting specific genomic locus as claimed, and trial and error experimentation to determine whether said expression vector can integrate into the specific extended methylation-free CpG island and the claimed nucleotide sequence.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the level of skill which is high, the working examples provided and scarcity of guidance in the specification, and the unpredictable nature of the art.  

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claim 16 further comprising developing the mammalian cell into an organism, wherein the mammalian cell is a non-human cell and the organism is a non-human transgenic animal comprising in its genome the exogenous nucleic acid sequence integrated within the locus of the genome.  

Nature of the invention: 
Developing genetically modified mammalian cell into an organism, such as a nonhuman transgenic animal comprising in its germline the exogenous nucleic acid sequence integrated within the locus of the genome.

The state of the prior art: 
The state of the art of developing genetically modified mammalian cell into an organism, such as a non-human transgenic animal comprising in its germline the exogenous nucleic acid sequence integrated within the locus of the genome and said non-human transgenic animal has a desired phenotype was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass developing numerous different non-human transgenic animals, heterozygous or homozygous, comprising in its germline the exogenous nucleic acid sequence integrated within the locus of the genome by using numerous different genetically modified mammalian cells.  The non-human transgenic animal includes chimpanzee, monkey, goat, sheep, bovine, porcine, canine, feline, mice, rats, other rodents (such as squirrels, prairie dogs, porcupines, beavers, guinea pigs, hamsters and capybaras), rabbits, whales, other mammals, birds, insects, arthropods, fishes, reptiles and sponges etc.

The level of skill: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses that hnRNPA2 locus is an active site for protein expression.  CHO-S cells were transfected with linearized CMV-GFP-T2A-puro donor DNA together with a Cas9-gRNA targeting each of the genomic loci that were being tested including ASC2 (corresponds to hnRNPA2, SEQ ID No. 1), ASC3, ASC7 and REGN1.  The transfected cells were selected with puromycin for three days and surviving cells were cultured with non-selective medium.  GFP signal remained more robust for an extended culturing period of 82 days for ASC2 locus compared to all other loci tested (Example 1, p. 14-15).  Example 2 illustrates that hnRNPA2 locus is an active site for protein expression.  Luciferase activity at the ASC2 locus was the highest compared to all the other loci tested (p. 15).
The specification fails to provide adequate guidance and evidence for how to develop numerous different non-human transgenic animals, heterozygous or homozygous, comprising in its germline the exogenous nucleic acid sequence integrated within the locus of the genome by using numerous different genetically modified mammalian cells, and the non-human transgenic animals have a desired phenotype.  
  
The unpredictable nature of the art:
The claims read on using numerous different genetically modified mammalian cells to develop numerous different non-human transgenic animals with a desired phenotype.  The mammalian cell can be fibroblasts, epithelial cell, keratinocytes, neural cells, astrocytes, glial cells, adipocyte, hepatocytes, pancreatic cells, endothelial cells, smooth muscle cells, skeletal muscle cells and various blood cells etc.  The non-human transgenic animal includes chimpanzee, monkey, goat, sheep, bovine, porcine, canine, feline, mice, rats, other rodents (such as squirrels, prairie dogs, porcupines, beavers, guinea pigs, hamsters and capybaras), rabbits, whales, other mammals, birds, insects, arthropods, fishes, reptiles and sponges etc.  It is unclear how to develop mammalian cells, which are NOT germ cells, into a non-human transgenic animal.  The specification fails to provide adequate guidance and evidence for how to develop mammalian cells, which are NOT germ cells, into a non-human transgenic animal.  There is no evidence of record that shows mammalian cells, which are NOT germ cells, can be developed into a non-human transgenic animal.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to practice the claimed invention.
Further, the state of the art of transgenics at the time of the invention held that the phenotype of transgenic animals was unpredictable.  The resulting phenotype of the transgenic non-human animals was unpredictable before the effective filing date of the claimed invention.  The specification fails to disclose the resulting phenotype of the numerous claimed transgenic non-human animals, heterozygous or homozygous.  
Khodarovich et al., 2013 (Applied Biochemistry and Microbiology, Vol. 49, No. 9, pp. 711-722) points out that the effectiveness of DNA microinjection into the pronucleus of a zygote significantly differs for different animal species.  It gives good results in mice, rabbits and pigs but is much less effective in large animals.  This phenomenon can be due to 1) the smaller number of animals in a litter hampers collecting a sufficient amount of zygotes for injections, 2) it is difficult to "catch" the proper stage of zygote development, and 3) the pronuclei of large animals can often hardly be distinguished and the centrifugation of zygotes may require their visualization.  Moreover, the efficiency of transgenic integration in large animals is less than in mice (e.g. p. 716, right column, 2nd full paragraph).
Selsby et al., 2015 (ILAR Journal, Vol. 56, No. 1, p. 116-126) discusses different animal models for DMD.  The mdx mice have much milder phenotype than that of human DMD patients.  These animals continue to be mobile, experience very little limb muscle fibrosis or adiposity, exhibit no significant contractures, and have only a mildly reduced life span (e.g. p. 117, right column, last paragraph).  Golden retriever muscular dystrophy (GRMD) dogs have a high degree of variability, despite an identical causative mutation.  It is likely that at the root of this issue is variation in the expression of alternatively spliced dystrophin gene products and expression of resultant truncated translational products in the muscles of GRMD dogs, leading to great phenotypic range (e.g. p. 118, left column, 3rd paragraph).  DMD rats showed muscle pathology consistent with DMD, however, there was large variation in severity between individual animals.  The DMD rats have a phenotype similar to human DMA patients including fatty infiltration and a cardiac defect (e.g. p. 118, right column, 2nd paragraph).  It is apparent that different species of non-human mammal could have diverse resulting phenotype with the same type of mutation and for the same species of non-human mammals, different type of mutations could result in various resulting phenotypes of transgenic non-human mammals.
Further, Maksimenko et al., 2013 (Acta Naturae, Vol. 5, No. 1, p. 33-46) reports that “there have been numerous attempts at using animals in order to produce recombinant human proteins and monoclonal antibodies. However, it is only recently that the first two therapeutic agents isolated from the milk of transgenic animal, C1 inhibitor (Ruconest) and antithrombin (ATryn), appeared on the market” (e.g. Abstract).  Microinjection (MI) is now used mainly to produce transgenic mice, rabbits and pigs because of the insufficient efficiency of the method due to the low frequency of incorporation of recombinant DNA into the genome and the availability of zygotes at the two pronuclear stages (e.g. p. 34, bridging left and right columns).  “The adverse effects of the nuclear transfer (NT) techniques include a low in utero embryo survival rate and poor health of the newborn animals.  This is attributed, among other things, to incomplete reprogramming of the somatic nucleus, resulting in impaired expression of several of the genes required for the proper progression of embryogenesis.” (e.g. p. 35, left column, 1st full paragraph).  The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice and rats.  ES cell lines for farm animals have yet to be obtained (e.g. p. 35, left column, 2nd full paragraph).  “The site at which the construct is integrated into the genome plays a crucial role in ensuring efficient transgene expression.  Injected DNA is typically incorporated into the gene-poor regions, which are characterized by frequent DNA breaks.  The chromatin in these regions typically exerts a negative influence on the expression of the transgene integrated nearby.  In addition, several copies of the construct are typically integrated onto the same genome site, which can, in turn, lead to repression of transcription due to the formation of heterochromatin in repetitive sequences (e.g. bridging right column, p. 36 and left column, p. 37).  There are difficulties and problems encountered by using technology of microinjection and somatic cell nuclear transfer (SCNT) to generate transgenic animals before the effective filing date of the claimed invention.  The site-specific transgenesis technology using embryonic stem (ES) cells has only been perfected for mice and rats, and the site of integration of the transgene into the genome plays a crucial role in ensuring efficient transgene expression.
Yang et al., 2016 (PNAS, 113(41), E6209-E6218, p. 1-10) reports generation of transgenic mice expressing either the ALS-associated mutant C71G or wild-type protein, and the mice expressing the mutant protein had relentless progression of motor neuron loss with concomitant progressive muscle weakness ending in paralysis and death.  Unexpectedly, the acceleration of motor neuron degeneration precedes the accumulation of mutant PFN1 aggregates, which suggests that although mutant PFN1 aggregation may contribute to neurodegeneration, it does not trigger its onset (e.g. Abstract).  Yang use two different promoters (Prp and Thy1.2) to generate transgenic lines expressing mutant PFN1 protein (C71G) and found that mutant PFN1 driven by the Thy1.2 promoter is expressed in the largest alpha motor neuron population, whereas the transgene expression is broader in Prp-PFN1C71G mice, including both motor and nonmotor neurons (e.g. p. 2, right column, 2nd paragraph).  The Prp-PFN1C71G line did not develop any ALS phenotype up to the age of 700d.  In contrast, all Thy1.2-PFN1C71G mice began to show slight weakness at an average age of ~350d and become paralyzed at 421d.  Yang crossed the transgenic lines to produce homozygote mice and found that the cross within the Prp-PFN1C71G line did not yield any homozygotes, suggesting this genotype is lethal.  However, Thy1.2-PFN1C71G homozygous mice resulted in a 50% increase in exogenous expression relative to the hemizygous mice, and the Thy1.2-PFN1C71G homozygous mice began to display weakness at ~150d and full paralysis at 321d, which represents a 25% reduction in survival relative to the Thy1.2-PFN1C71G hemizygous mice (e.g. p. 2, right column, last paragraph).  It is apparent that different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  The homozygous Prp-PFN1C71G transgenic mice resulted in lethal phenotype, however, the homozygous Thy1.2-PFN1C71G mice showed more severe ALS phenotype but not lethal phenotype.
The claims encompass developing numerous different non-human transgenic animals, heterozygous or homozygous, comprising in its germline the exogenous nucleic acid sequence integrated within the locus of the genome by using numerous different genetically modified mammalian cells.  The resulting phenotype of the non-human transgenic animals was unpredictable before the effective filing date of the claimed invention.  The individual gene of interest (various nucleotide sequences encoding the different human proteins), promoter, enhancer, coding or non-coding sequences present in the transgene construct, the genetic background of the transgenic animals, the form (linear or circular) of the DNA molecule, the DNA concentration, the DNA copy number, the injection site, and the integration site of the transgene could determine the transgene expression in the transgenic animals and the resulting phenotype of the transgenic animals.  Further, different promoter driving the expression of the same mutant protein can result in different phenotype in the transgenic animal such as mice, and heterozygous (hemizygous) transgenic animal and homozygous transgenic animal can have different phenotype because of the site of expression and the level of the mutant protein expressed in the transgenic animal.  Generation of transgenic animal with desired phenotype is far from routine experimentation in view of the state of the art of transgenics.  In addition, the claims only recite developing the mammalian cells into a non-human transgenic animal but fail to recite any phenotype.  It is unclear what would be the phenotype of the non-human transgenic animal.  Absent specific phenotype, one skilled in the art before the effective filing date of the claimed invention would not know how to use the non-human transgenic animal. Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to develop various non-human transgenic animals with a desired phenotype from various mammalian cells

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to prepare numerous different mammalian cells with integrated exogenous nucleic acid in the claimed locus of the genome, trial and error experimentation to develop numerous different non-human transgenic animals from the various mammalian cells, characterization of the numerous different non-human transgenic animal, trial and error experimentation to determine the resulting phenotype of the numerous different non-human transgenic animals, and trial and error experimentation to determine whether the resulting phenotype of the non-human transgenic animal is the desired phenotype.
For the reasons discussed above, it would have required undue experimentation for one skilled in the art before the effective filing date of the claimed invention to practice over the full scope of the invention claimed.  This is particularly true given the nature of the invention, the state of the prior art, the breadth of the claims, the amount of experimentation necessary, the working examples provided and scarcity of guidance in the specification, the level of skilled artisan which is high, and the unpredictable nature of the art. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632